   Case: 19-3106       Document: 003113351835           Page: 1      Date Filed: 09/18/2019



                                       OFFICE OF THE CLERK


PATRICIA S. DODSZUWEIT        UNITED STATES COURT OF APPEALS                           TELEPHONE
     CLERK                              FOR THE THIRD CIRCUIT                         215-597-2995
                                  21400 UNITED STATES COURTHOUSE
                                          601 MARKET STREET
                                     PHILADELPHIA, PA 19106-1790
                                  Website: www.ca3.uscourts.gov


                                                             September 18, 2019


Lisa A. Smith-Goodman
7334 Woodbine Avenue
Philadelphia, PA 19151


RE: Lisa Smith-Goodman v. Turning Points for Children, et al
Case Number: 19-3106
District Court Case Number: 2-18-cv-03675

PACER account holders are required to promptly inform the PACER Service
Center of any contact information changes. In order to not delay providing
notice to attorneys or pro se public filers, your information, including address,
phone number and/or email address, may have been updated in the Third
Circuit database. Changes at the local level will not be reflected at PACER.
Public filers are encouraged to review their information on file with PACER and
update if necessary.

To All Parties:

Enclosed is case opening information regarding the above-captioned appeal filed by Lisa A.
Smith-Goodman, docketed at No.19-3106. All inquiries should be directed to your Case
Manager in writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms,
and case information are available on our website at http://www.ca3.uscourts.gov.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were amended
modifying deadlines and calculation of time. In particular those motions which will toll the
time for filing a notice of appeal under Fed.R.App.P. 4(a)(4), other than a motion for
attorney's fees under Fed.R.Civ.P. 54, will be considered timely if filed no later than 28
days after the entry of judgment. Should a party file one of the motions listed in
Fed.R.App.P 4(a)(4) after a notice of appeal has been filed, that party must immediately
inform the Clerk of the Court of Appeals in writing of the date and type of motion that was
filed. The case in the court of appeals will not be stayed absent such notification.
      Case: 19-3106     Document: 003113351835             Page: 2      Date Filed: 09/18/2019



The requirements for the filing of an appearance form, disclosure statement and civil appeal
information statement are waived for pro se litigants.

Counsel for Appellee

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Disclosure Statement (except governmental entities)
These forms must be filed within (14) fourteen days of the date of this letter.

Attached is a copy of the full caption as it is titled in the District Court. Please review the caption
carefully and promptly advise this office in writing of any discrepancies.

Very truly yours,
Patricia S. Dodszuweit, Clerk

By: s/ Aina, Legal Assistant
Direct Dial: 267-299-4957

cc:
Christopher Gallagher
Shannon G. Zabel


Enclosures:

Information for Pro Se Litigants
Caption
